12-2540
         Jiang v. Holder
                                                                                       BIA
                                                                               A096 234 732
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 8th day of November, two thousand thirteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                RALPH K. WINTER,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       JIANGDONG JIANG, AKA JIAN DONG JIANG,
14                Petitioner,
15
16                         v.                                   12-2540
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Ai Tong, New York, New York.
24
25       FOR RESPONDENT:               Stuart Delery, Acting Assistant
26                                     Attorney General; Blair T. O’Connor,
27                                     Assistant Director; Don G. Scroggin,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, Civil
30                                     Division, United States Department
31                                     of Justice, Washington, D.C.
 1
 2       UPON DUE CONSIDERATION of this petition for review of a

 3   decision of the Board of Immigration Appeals (“BIA”), it is

 4   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 5   review is DENIED.

 6       Jiangdong Jiang, a native and citizen of the People’s

 7   Republic of China, seeks review of a May 31, 2012 decision

 8   of the BIA denying his second motion to reopen, filed in

 9   2011.   In re Jiangdong Jiang, No. A096 234 732 (B.I.A. May

10   31, 2012).    We assume the parties’ familiarity with the

11   underlying facts and procedural history of this case.       We

12   review the BIA’s denial of a motion to reopen for abuse of

13   discretion.    See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.

14   2005) (per curiam).    We find no abuse of discretion in this

15   case.

16       There is no dispute that Jiang’s 2011 motion to reopen

17   was untimely and number-barred because his administrative

18   removal order became final in 2004, and in 2008, he filed a

19   first motion to reopen, which was denied.    See 8 U.S.C.

20   § 1229a(c)(7); 8 C.F.R. § 1003.2(c).    To the extent Jiang

21   contends that the time limitation does not apply because his

22   motion is based on changed circumstances arising in China, 8




                                    2
 1   U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii),

 2   his arguments are unpersuasive.

 3       Initially, we note that the BIA did not abuse its

 4   discretion in basing its decision on Jiang’s failure to file

 5   an asylum application to support his new religion-based

 6   asylum claim.   See 8 C.F.R. § 1003.2(c)(1) (providing that a

 7   motion to reopen “must be accompanied by the appropriate

 8   application for relief” (emphasis added)); see also Joaquin-

 9   Porras v. Gonzales, 435 F.3d 172, 178 (2d Cir. 2006) (An

10   agency’s interpretations of its own regulations are accorded

11   “substantial deference”).

12       Furthermore, the basis of Jiang’s second motion to

13   reopen – his conversion to Christianity in the United States

14   – is a change in personal circumstances arising in the

15   United States, not a change of conditions arising in China.

16   See 8 U.S.C. § 1229a(c)(7)(C)(i)-(ii) (providing that the

17   90-day time limitation limits eligibility for relief unless

18   the motion is based on a change in the country to which

19   removal has been ordered); see also Yuen Jin v. Mukasey, 538

20 F.3d 143, 155 (2d Cir. 2008); Wei Guang Wang v. BIA, 437

21 F.3d 270, 273-74 (2d Cir. 2006).




                                   3
 1       Substantial evidence supports the BIA’s conclusion that

 2   Jiang’s documentation failed to demonstrate changed

 3   conditions in China.    See Jian Hui Shao v. Mukasey, 546 F.3d
4   138, 169 (2d Cir. 2008) (reviewing BIA’s factual findings

 5   regarding changed country conditions under the substantial

 6   evidence standard).    None of the evidence Jiang submitted

 7   with his motion – his own affidavit, his birth certificate,

 8   his baptism certificate, a letter confirming his attendance

 9   in a church in the United States, and a photograph of him

10   allegedly with a church member - contains evidence

11   supporting his contention that the Chinese government

12   persecutes Christians or that Jiang would specifically be

13   persecuted if he returned to China.

14       Finally, we lack jurisdiction to review the BIA’s

15   “entirely discretionary” determination not to reopen Jiang’s

16   proceedings under its sua sponte authority.    Ali v.

17   Gonzales, 448 F.3d 515, 518 (2d Cir. 2006) (per curiam).

18

19

20

21



                                    4
1       For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review, the pending motion

3   for a stay of removal in this petition is DISMISSED as moot.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe, Clerk
6




                                  5